                                                                                  ssilverberg@hnrklaw.com

                                                            November 14, 2019

                                     The parties are directed to appear for a pre-motion
                                     conference on December 13, 2019 at 12:00 PM. Plaintiffs
VIA ECF                              are directed to respond to Defendants' letter by Friday,
                                     November 22, 2019 at 5:00 PM.
Hon. Edgardo Ramos
United States District Judge         SO ORDERED.
United States District Court
Southern District of New York
40 Foley Square                                                     November 15, 2019
New York, NY 10007

Re:     Guercio v. Triborough Bridge and Tunnel Authority, et al., 18 Civ. 8838 (ER)(DCF)

Dear Judge Ramos,

        We represent the Defendants in this matter, and write pursuant to Your Honor’s
Individual Practices and Local Civil Rule 37.2 to respectfully request a pre-motion conference
with the Court to discuss Defendants’ anticipated motion to compel the production of
outstanding discovery pursuant to Rule 37(a)(3)(B)(iv) and (a)(4) of the Federal Rules of Civil
Procedure. We have conferred in good faith with opposing counsel on several occasions, most
recently on November 13, 2019 regarding the status of Plaintiff’s discovery production, but
counsel remains unable to provide a date certain for any further production of records.

       As the Court may recall, Plaintiff claims, inter alia, that he was subjected to workplace
discrimination under federal, state, and local law on the basis of an alleged disability.
Accordingly, the medical records underlying these claims are integral to the completion of
discovery, but to date, they have not yet been produced. Without these records, it is not even
clear what ailment or injury forms the basis of Plaintiff’s disability discrimination claim.

        Defendants served written discovery demands seeking the production of medical records
and other relevant documents on June 21, 2019. For example, Plaintiff alleges that he was
subjected to a hostile work environment while employed by the TBTA. In his initial disclosures,
he identified documents relating to communication with co-workers and with his superior
officers. Defendants have demanded the production of these, and all other documents identified
in Plaintiff’s initial disclosures. To date, they have not been produced.

        Moreover, Defendants have also raised serious concerns about the completeness of
records that have been produced. Plaintiff produced only select pages of his application for
disability retirement. The pages that were omitted speak directly to Plaintiff’s medical condition,
Hon. Edgardo Ramos
November 14, 2019
Page 2


      the identification of a purportedly disabling physical condition, and Plaintiff’s inability to
      perform the basic job functions. Again, Plaintiff has made no supplemental production.

             A forthcoming motion to compel will detail the multiple deficiencies in Plaintiff’s written
      discovery responses. In addition to outstanding documents, Plaintiff has failed to provide
      contact information for witnesses identified in his initial disclosures, as required under both the
      Fed. R. Civ. P. 26(a)(1)(i) and Local Civil Rule 26.3(c)(3). Plaintiff’s written discovery
      responses utterly fail to satisfy the requirements of Fed. R. Civ. P. 34(b).

              Defendant has been unable to resolve these discovery issues with Plaintiff, and judicial
      intervention is therefore warranted. The parties have already requested an extension of discovery
      because relevant records had not yet been produced (see Docket Entry No. 31), and although that
      request was granted (see Docket Entry No. 32), Plaintiff has still failed to produce the required
      discovery items. We are now concerned that we will be unable to obtain the discovery that has
      already been requested, and the additional discovery that may be warranted based on what
      Plaintiff produces, under the current discovery schedule.

             Accordingly, in light of the above, Defendants respectfully request a pre-motion
      conference due to Plaintiff’s failure to cooperate and comply with his discovery obligations.

             We thank the Court for its attention to this matter.

                                                                    Respectfully submitted,



                                                                    Steven Silverberg


      cc:    VIA ECF
             Stephen Mc Quade
             Attorney for Plaintiff




                        November 15, 2019
